Fourth Court of Appeals
                                            San Antonio, Texas
                                                  December 2, 2016

                                                No. 04-14-00620-CV

     Rosa Obregon PEREZ, Ricardo O. Perez, individually and as next friend of Rosa Elia Perez,
            Maria Perez Jalomus, Juan Jose Perez, Julio Perez, Jr., and Fernando Perez,
                                           Appellants

                                                         v.

                            THE GOODYEAR TIRE & RUBBER COMPANY,
                                          Appellee

                       From the 83rd Judicial District Court, Val Verde County, Texas
                                           Trial Court No. 26130
                                Honorable Robert Cadena, Judge Presiding


                ORDER ON APPELLEE’S MOTION FOR REHEARING EN BANC

Sitting:            Sandee Bryan Marion, Chief Justice
                    Karen Angelini, Justice 1
                    Marialyn Barnard, Justice 1
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Jason Pulliam, Justice 1

       Upon further review, a majority of the court has determined to withdraw the order dated
July 11, 2016. The motion for rehearing en banc filed by appellee on April 28, 2016 is DENIED.

           It is so ORDERED on December 2, 2016.
                                                                        PER CURIAM


           ATTESTED TO: ___________________________
                        Keith E. Hottle
                        Clerk of Court

1
    Dissents to the denial of en banc reconsideration.